Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites “a support for a flywheel” in line 2.  This is a double positive recitation of the limitation that appears in claim 1.  It is unclear if Applicant is claiming a second support.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-11, and 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Alston (US 20080303363).
CLAIM 1:  Alston discloses an apparatus for supporting a flywheel on a floating vessel.  The apparatus comprises a support (65) for the flywheel; at least one tilt sensor (108) for measuring an angle of slope relative to the Earth, the at least one tilt sensor being arranged configured to detect a change of an angle of slope of the floating vessel relative to the Earth (see paragraph 0041); and at least one driver (64) for manoeuvring the support relative to the floating vessel (paragraph 0040), based on the measured angle of slope from the at least one tilt sensor, wherein the at least one driver is operable to manoeuvre the support so as to counteract a change of an angle of slope of the flywheel relative to the Earth due to the detected change of an angle of slope of the floating vessel (paragraphs 0041-42).
CLAIM 2:  At least one tilt sensor is configured to measure an angle of slope of the floating vessel relative to the Earth (see paragraph 0041).
CLAIM 3:  At least one tilt sensor is configured to measure an angle of slope of the support relative to the Earth (see paragraphs 0041-42).
CLAIM 4:  At least one driver comprises an extending member to manoeuvre the support relative to the floating vessel (see Fig. 6).
CLAIM 6:  Alston discloses the apparatus of claim 1 (see above), wherein the apparatus is for being used on a floating vessel (1) and comprises a support (65) for a flywheel, the method comprising measuring an angle of slope of the floating vessel relative to the Earth; obtaining an angle of slope of the support relative to the floating vessel, based on the measured angle of slope and on a target angle of slope for the support to obtain relative to the Earth; and manoeuvring the support relative to the floating vessel so as to obtain the obtained angle of slope (see paragraphs 0041-42 for method steps).
CLAIM 7:  Alston discloses the apparatus according to claim 1 (see above).  The apparatus is for being used on a floating vessel (1) and comprises a support (65) for a flywheel.  The method comprising measuring an angle of slope of the support relative to the Earth; obtaining a change of angle of slope of the support, based on the measured angle of slope and on a target angle of slope for the support to obtain relative to the Earth; manoeuvring the support relative to the floating vessel so as to perform the obtained change of angle of slope (see paragraphs 0041-42).
CLAIM 8:  Alston discloses a floating vessel (1) and the apparatus of claim 1 (see above).
CLAIM 9:  Alston discloses at least one driver (64) configured to manoeuvre the support relative to the floating vessel so that the manoeuvre is based on a rotation axis parallel to the roll axis of the floating vessel (see paragraph 0041).
CLAIM 10:  A support (65) for a flywheel and a pivot shaft for turning the support relative to the floating vessel (see Fig. 6), the pivot shaft being configured arranged with a rotation axis parallel to the roll axis of the floating vessel (see figures).
CLAIM 11:  The support is adapted to support the flywheel with a rotation axis parallel to the pitch axis of the floating vessel (see Figures).
CLAIM 13:  Alston discloses a device, comprising a flywheel (20); and an apparatus (65) configured to support the flywheel in a floating vessel, wherein the apparatus is the an apparatus according to claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alston in view of Gok (WO 2013055300).
Alston discloses the elements of claim 4 as discussed above.
Alston fails to disclose at least one pivot shaft for turning the support relative to the floating vessel.
Gok discloses a support on a marine vehicle.
Gok discloses a pivot shaft (3) to turn the support (2) relative to the floating vessel (5).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of Alston to include the pivot support of Gok as described in the claims as a combination of known prior art elements in which the pivot shaft would serve the same function of allowing the deck/support to maintain the desired level.  One of ordinary skill in the art would find the success predictable as the two systems aim to have the same result of maintaining a level support.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alston.
Alston discloses the elements of claim 8 as described above.
Alston fails to disclose a drillship.
Examiner takes official notice that drillships are well known in the art as a type of floating vessel.
It would have been obvious to one of ordinary skill in the art to substitute the vessel of Alston with a known drillship as described in the claims as a simple substitution of one known floating vessel for another.  The results would be predictable as both vessels are subject to wave motions.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art discloses other relevant systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F LAMBE whose telephone number is (571)270-1932. The examiner can normally be reached M-Th 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK F LAMBE/Examiner, Art Unit 3679                                                                                                                                                                                                        

/MATTHEW R BUCK/Primary Examiner, Art Unit 3679